Exhibit 10.1


FOURTH AMENDMENT TO
EMPLOYMENT AGREEMENT


This FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (this "Fourth Amendment") is
entered into on March 23, 2009, by and between Wynn Resorts, Limited
(“Employer”) and John Strzemp ("Employee").  Capitalized terms that are not
defined herein shall have the meanings ascribed to them in the Agreement (as
defined below).
 
RECITALS
 
WHEREAS, Employer and Employee have entered into that certain Employment
Agreement, dated as of August 31, 2005, as amended by that certain First
Amendment to Employment Agreement, dated as of March 26, 2008, as further
amended by that certain Second Amendment to Employment Agreement, dated as of
December 31, 2008, and as further amended by that certain Amendment to
Employment Agreement, dated February 12, 2009 (collectively, the "Agreement");
and
 
WHEREAS, Employer is willing and Employee desires to modify certain terms and
conditions to the Agreement as more fully set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Amendment, the parties hereto agree as follows:
 
1.           Term.  Section 6 of the Agreement is amended to provide that the
Term shall expire on March 31, 2013.


2.           Base Salary.  Section 8(a) of the Agreement is amended to provide
that effective March 6, 2009, Base Salary paid to Employee shall be Six Hundred
Fifty Thousand Dollars ($650,000) per annum.


3.           Other Provisions of Agreement.  The parties acknowledge that the
Agreement is being modified only as stated herein, and agree that nothing else
in the Agreement shall be affected by this Fourth Amendment.


IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed as of the date first written above.
 
WYNN RESORTS, LIMITED
EMPLOYEE
   
By: /s/ Marc D. Schorr__________
/s/ John Strzemp_________________
       Marc D. Schorr
John Strzemp
       Chief Operating Officer
 